OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Judge.
Malaetia Túfele filed his application with the Registrar of Titles on March 15, 1955 to be registered as the holder of the matai name Velega of Ofu. Aioletuna filed an objection to the proposed registration on April 12, 1955; Suapilimai did likewise on April 13, 1955 as did Tili, Laumea and Papaoalii on April 14, 1955. Each of the five objectors *209became a candidate for the name. Hence this litigation. Sec. 932, A. S. Code.
When the case came on for hearing, Aioletnna withdrew his objection and thereby ceased to be a candidate and a party to the case.
Sec. 926 of the A. S. Code, as amended, prescribes the qualifications for holding a matai title. It was clear from the evidence that each of the remaining five candidates meets these qualifications and is, therefore, eligible for registration as the holder of a matai title.
Sec. 933 of the A. S. Code, as amended, prescribes the law which the Court must follow in determining which of the eligible opposing candidates for a matai title shall be registered as the holder. It reads as follows:
“Consideration Given by the Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail;
(b) The wish of the majority or plurality of the family;
(c) The forcefulness, character, personality and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the Government of American Samoa.”
We shall first direct our attention to the issue of hereditary right. We find from the preponderance of the evidence (1) that Malaetia Túfele is the great-great-great grandson of Velega Faafiapule and has %2 Velega blood in his veins, (2) that Tili (through his mother) is the great-great-great grandson of Velega Tili and (through his father) the grandson of Velega Setoga and has %2 Velega blood in his veins, (3) that Suapilimai is the great-great grandson of Velega Faafiapule and has %6 Velega blood in his veins, (4) that Laumea is the great-great-great-great-great-great grandson of Velega Tili and has *210Velega blood in his veins, (5) and that Papaoalii Velega is the son of Velega Talafili and has lh Velega blood in his veins. There was considerable conflict in the evidence as to whether there ever had been a Velega Tili, but we believe that it preponderates in favor of the view that there was and we so find.
Since we find that Papaoalii Velega has V2 Velega blood in his veins which is more than any other candidate has, it follows that he prevails over the other candidates on the issue of hereditary right.
Each of the candidates filed a petition with the Court purporting to be signed by those blood-members of the Velega Family favoring his candidacy for the title. There was much conflict in the evidence as to whether many of the signers on the various petitions were actually blood-members of the Family. However, in view of our findings on the other issues it is not necessary for the Court to decide which candidate prevails over the others on the issue of the “wish of the majority or plurality of those members of the family related by blood to the title,” and we shall not do so.
Candidate Malaetia, 32 years old, graduated from the 9th grade in the Marist Brothers School, having a high average. He speaks English. He has been a timekeeper and crane operator for the Public Works Department, an inspector for wartime contractors and a clerk for Native Industry. He has also been a clerk for the Fono and for the House of Representatives. He spent about 15 months in jail for larceny and burglary. As late as 1954 he was convicted of gambling and fined. He is at present Clerk of the House of Representatives with an annual salary of $855.00 plus some additional money for overtime when the Legislature is in session. He receives some money as a gift from relatives in the States. He has lived in the Velega Family in Ofu where he was born.
*211Suapilimai, 81 years old, graduated from the junior high school in Tau and from the 9th grade at Poyer. He then took a 2 year teachers’ training course and secured a teacher’s certificate. He attended the Samoan High School in 1954-5. He speaks English. He has been a teacher in Paapatea Junior High School in Tau and later was the principal of the schools in Masefau and other villages. He is now a teacher in the Leone Junior High School. He has held the Suapilimai title about 9 years. His salary as a teacher is $960.00 a year. He has plantations from which he sells some produce. Suapilimai was born in Ofu and has lived in the Yelega Family there.
Tili, 41 years of age, finished the fourth grade in the public school in Ofu. He later attended Poyer school but did not complete the fifth grade. He speaks a little English. Born in Olosega, he has lived in the Tili Family in Ofu for many years. He belonged to the Young Men’s organization in Ofu and has held the Tili title for 8 years. He has been a pulenuu’s policeman and he has also served as the pulenuu of Ofu. He sells copra, mats, tapas and chickens. His annual income is under $508 a year.
Laumea, 27 years old, graduated from Paapatea Junior High School in Tau in 1946. He then entered the Samoan High School in Tutuila, graduating therefrom in 1951. He speaks English. He has been a teacher since 1952. His present salary as such is $718 a year. He has no other regular income. He was born in Tau and has never lived in Ofu with the exception of one year when he was a teacher in the public school there. He has never lived in the Velega Family-
Papaoalii Velega, 32 years old, graduated from the sixth grade in Ofu in 1938. He then entered Poyer and attended until the schools in Tutuila were closed on account of the war. He later took a teachers’ training course at Léala and received a teacher’s certificate. He has had additional *212teachers’ training at Feleti school for teachers and attended the Samoan High School in 1953. He has been a teacher and principal in various village schools. At present he is a school inspector. During the recent teachers’ institute he was a demonstration teacher at Feleti for teachers. He is a superior teacher. Otherwise he would not have been a demonstration teacher for other teachers, nor would he be a school inspector. His salary as a school inspector is $960 a year. He sells about $250 worth of copra a year. An aiga in the military service sends him about $20 a month. Papaoalii was born in Ofu and has lived in the Velega Family for many years. His blood father was the last holder of the Velega title.
The Court had an excellent opportunity to observe the personality of the respective candidates during the four-day hearing.
It is our conclusion from the evidence and our observation of the candidates that Papaoalii Velega prevails over the other four candidates on the issue of forcefulness, character, personality and capacity for leadership. He has a quiet dignity which commands respect.
We also believe from the evidence that Papaoalii will be of more value to the Government of American Samoa as the holder of the Velega title than would any of the other candidates. However, in this connection we think we should say that while Tili, who has been a matai for years, might be as valuable to the Government for a few years as Papaoalii, yet in the long run we are convinced that Papaoalii with an education much superior to that of Tili’s and an experience which fits him well for leadership will be of greater value to the Government than will Tili. Samoa is being affected by western culture. Industry is coming in. The better educated matai, other things being equal, will be better able to take care of the affairs of his family than the matai with inferior education.
*213There are many school positions to be had in Manua. Papaoalii, having the standing that he has in the Samoan teaching profession, can undoubtedly secure one of them and live there and look after the affairs of the Velega Family. In that way the Government will not lose his usefulness as a superior teacher.
Our conclusion is that Papaoalii Velega should be registered as the holder of the Velega title, since we find that he prevails over the other candidates on the first, third and fourth issues. Even though another of the five candidates might prevail over Papaoalii on the issue of the wish of the majority or plurality of the family (and we make no finding on this issue), nevertheless, since we find that he prevails on the other three issues, he is entitled to be registered as the Velega.
DECREE
Accordingly, it is ORDERED, ADJUDGED and DECREED that Papaoalii Velega be registered as the holder of the matai name Velega of Ofu.
Costs in the sum of $100.00 are hereby assessed against Suapilimai, Tili, Laumea and Malaetia Túfele, each of the four to pay $25.00. All costs are to be paid within 45 days.